UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1816



NEWPORT NEWS    SHIPBUILDING     AND   DRY     DOCK
COMPANY,

                                                             Petitioner,

          versus


ROBERT   WAINWRIGHT;   DIRECTOR,  OFFICE   OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                            Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(04-0735)


Submitted:   December 21, 2005               Decided:   January 18, 2006


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence P. Postol, SEYFARTH SHAW LLP, Washington, D.C., for
Petitioner.   Stephen F. Forbes, FORBES & BROADWELL, Hampton,
Virginia; Howard M. Radzely, Solicitor of Labor, Allen H. Feldman,
Associate Solicitor, Mark Reinhalter, Counsel for Longshore,
Matthew W. Boyle, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Newport News Shipbuilding and Dry Dock Company seeks

review of the Benefits Review Board’s decision and order affirming

the order of the District Director compelling the payment of

medical    expenses   under    the     Longshore   and    Harbor   Workers’

Compensation Act, 33 U.S.C. §§ 901-950 (2000).            Our review of the

record    discloses   that    the    Board’s   decision    is   based   upon

substantial evidence and is without reversible error. Accordingly,

we affirm for the reasons stated by the Board.            See Newport News

Shipbuilding & Dry Dock Co. v. Wainwright, No. 04-0735 (B.R.B. June

16, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 2 -